United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT

                               ___________

                               No. 97-1370
                               ___________

Robert B. Depugh,                     *
                                      *
            Appellant,                *
                                      * Appeal from the United
States
    v.                                * District Court for the
                                      * Western District of
Missouri.
David Clemens,                        *
                                      *                   [UNPUBLISHED]
            Appellee.                 *

                               ___________

                                          Submitted:    November 7,
1997
                                                   Filed:     November
10, 1997
                               ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                      ___________

PER CURIAM.

    Robert B. DePugh appeals the District Court&s1 order
sanctioning him $1,515.07 pursuant to Federal Rule of
Civil Procedure 11. Upon review of the record and the
parties& submissions on appeal, we find no abuse of
discretion. Accordingly, we affirm. See 8th Cir. R. 47B.


       1
      The Honorable Nannette K. Laughrey, United States District Judge for the
Western District of Missouri.
David Clemens&s motion for damages and double costs under
Federal Rule of Appellate Procedure 38 is granted.




                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-